[ex1015multifamilynotevis001.jpg]
EXHIBIT 10.15 The Pointe at Vista Ridge MULTIFAMILY NOTE us $30,265,000.00 As of
May 31, 2019 FOR VALUE RECEIVED, the undersigned ("Borrower.. ) promises to pay
to the order of PNC BANK, NATIONAL ASSOCIATION, a national banking association
("Lender"), the principal amount of Thirty Million Two Hundred Sixty Five
Thousand and 00/100 Dollars (US $30,265,000.00) [the "Mortgage Loan"}, together
with interest thereon accruing at the Interest Rate on the unpaid principal
balance from the date the Mortgage Loan proceeds are disbursed until fully patd
in accordance with the terms hereof and of that certain Multifamily Loan and
Security Agreement dated as of the date hereof, by and between B01rnwer and
Lender {as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the "Loan Agreement"). 1. Defined Terms.
Capitalized terms used and not specifically defined in this Multifamily Note
(this "Note") have the meanings given to such terms in the Loan Agreement. 2.
Repayment. Borrower agrees to pay the principal amount of the Mortgage Loan and
interest on the principal amount of the Mo1tgage Loan from time to time
outstanding at the Interest Rate or such other rate or rates and at the times
specified in the Loan Agreement, together with all other amounts due to Lender
under the Loan Documents. The outstanding balance of the Mortgage Loan and all
accrued and unpaid interest thereon shall be due and payable on the Maturity
Date, together with all other amounts due to Lender under the Loan Documents. 3.
Security. The Mortgage Loan evidenced by this Note, together with all other
Indebtedness is secured by, among other things, the Security Instrument, the
Loan Agreement and the other Loan Documents. All of the terms, covenants and
conditions contained in the Loan Agreement, the Security Instrument and the
other Loan Documents are hereby made pa1t of this Note to the same extent and
with the same force as if they were fully set forth herein. In the event of a
conflict or inconsistency between the terms of this Note and the Loan Agreement,
the terms and provisions of the Loan Agreement shall govern. 4. Acceleration. In
accordance with the Loan Agreement, if an Event of Default has occun-ed and is
continuing, the entire unpaid principal balance of the Mortgage Loan, any
accrued and unpaid interest, including interest accruing at the Default Rate,
the Prepayment Premium (if applicable), and all other amounts payable under this
Note, the Loan Agreement and any other Loan Document shall at once become due
and payable, at the option of Lender, without any prior notice to Bon-ower,
unless applicable law requires otherwise (and in such case, after satisfactory
notice has been given). Multifamily Note l'o,·m 6010 Pagel Fannie Mac 12-17 ID
2017 Fannie Mac



--------------------------------------------------------------------------------



 
[ex1015multifamilynotevis002.jpg]
5. Personal Liability. The provisions of Article 3 (Personal Liability) of the
Loan Agreement are hereby incorporated by reference into this Note to the same
extent and with the same force as if fully set forth herein. 6. Governing Law.
This Note shall be governed in accordance with the terms and provisions of
Section 15.01 (Governing Law: Consent to Jurisdiction and Venue) of the Loan
Agreement. 7. Waivers. Presentment, demand for payment, notice of nonpayment and
dishonor, protest and notice of protest, notice of acceleration, notice of
intent to demand or accelerate payment or maturity, presentment for payment,
notice of nonpayment, and grace and diligence in collecting the Indebtedness are
waived by Borrower, for and on behalf of itself, Guarantor and Key Principal,
and all endorsers and guarantors of this Note and all other third party obligors
or others who may become liable for the payment of all or any part of the
Indebtedness. 8. Commercial Purpose. Borrower represents that the Indebtedness
is being inct11Ted by Borrower solely for the purpose of carrying on a business
or commercial enterprise or activity, and not for agricultural, personal, family
or household purposes. 9. Construction; Joint and Several (or Solidary, as
applicable) Liability. (a) Section 15.08 (Construction) of the Loan Agreement is
hereby incorporated herein as if fully set forth in the body of this Note. (b)
If more than one Person executes this Note as Borrower, the obligations of such
Person shall be joint and several (solidary instead for purposes of Louisiana
law). 10. Notices. All Notices required or permitted to be given by Lender to
Borrower pursuant to this Note shall be given in accordance with Section 15.02
(Notice) of the Loan Agreement. I I. Time is of the Essence. Borrower agrees
that, with respect to each and every obligation and covenant contained in this
Note, time is of the essence. 12. Loan Charges Savings Clause. Borrower agrees
to pay an effective rate of interest equal to the sum of the Interest Rate and
any additional rate of interest resulting from any other charges of interest or
in the nature of interest paid or to be paid in connection with the Mortgage
Loan and any other fees or amounts to be paid by Borrower pursuant to any of the
other Loan Documents. Neither this Note, the Loan Agreement nor any of the other
Loan Documents shall be construed to create a contract for the use, forbearance
or detention of money requiring payment of interest at a rate greater than the
maximum interest rate permitted to be charged under applicable law. It is
expressly stipulated Multifamily Note Form 6010 Pagc2 Fannie Mac 12-17 © 2017
Fannie Mae



--------------------------------------------------------------------------------



 
[ex1015multifamilynotevis003.jpg]
and agreed to be the intent of Borrower and Lender at all times to comply with
all applicable laws governing the maximum rate or amount of interest payable on
the Indebtedness evidenced by this Note and the other Loan Documents. If any
applicable law limiting the amount of interest or other charges permitted to be
collected from Borrower is interpreted so that any interest or other charge or
amount provided for in any Loan Document, whether considered separately or
together with other charges or amounts provided for in any other Loan Document,
or otherwise charged, taken, reserved or received in connection with the
Mortgage Loan, or on acceleration of the maturity of the Mortgage Loan or as a
result of any prepayment by Borrower or otherwise, violates that law, and
Borrower is entitled to the benefit of that law, that interest or charge is
hereby reduced to the extent necessary to eliminate any such violation. Amounts,
if any, previously paid to Lender in excess of the permitted amounts shall be
applied by Lender to reduce the unpaid principal balance of the M011gage Loan
without the payment of any prepayment premium ( or, if the M011gage Loan has
been or would thereby be paid in full, shall be refunded to Borrower), and the
provisions of the Loan Agreement and any other Loan Documents immediately shall
be deemed reformed and the amounts thereafter collectible under the Loan
Agreement and any other Loan Documents reduced, without the necessity of the
execution of any new documents, so as to comply with any applicable law, but so
as to pem1it the recovery of the fullest amount otherwise payable under the Loan
Documents. For the purpose of determining whether any applicable law limiting
the amount of interest or other charges permitted to be collected from Borrower
has been violated, all Indebtedness that constitutes interest, as well as all
other charges made in connection with the Indebtedness that constitute interest,
and any amount paid or agreed to be paid to Lender for the use, forbearance or
detention of the Indebtedness, shall be deemed to be allocated and spread
ratably over the stated term of the M011gage Loan. Unless otherwise required by
applicable law, such allocation and spreading shall be effected in such a manner
that the rate of interest so computed is unifom1 throughout the stated term of
the Mortgage Loan. 13. WAIVER OF TRIAL BY JURY. TO THE MAXIMUM EXTENT PERMITTED
BY LAW, EACH OF BORROWER AND LENDER (A) AGREES NOT TO ELECT A TRIAL BY JURY WITH
RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE RELATIONSHIP BETWEEN THE
PARTIES AS LENDER AND BORROWER THAT rs TRIABLE OF RIGHT BY A ,JURY AND (B)
WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT
ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY
JURY rs SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY \VITH THE
BENEFIT OF COMPETENT LEGAL COUNSEL. 14. Receipt of Loan Documents. Borrower
acknowledges receipt of a copy of each of the Loan Documents. 15. Incorporation
of Schedules. The schedules, if any, attached to this Note are incorporated
fully into this Note by this reference and each constitutes a substantive pm1 of
this Note. 16. Defined Terms. (a) As used hereunder, the tern1 "Maximum Lawful
Rate" shall mean the maximum lawful rate of interest which may be contracted
for, charged, taken, received or reserved by Lender in accordance with the
applicable laws of the State of Texas (or applicable United States Multifamily
Note Form 6010 Page3 Fannie Mac 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex1015multifamilynotevis004.jpg]
federal law to the extent that such law permits Lender to contract for, charge,
take, receive or reserve a greater amount of interest than under Texas law),
taking into account all Charges (as defined below) made in connection with the
transaction evidenced by this Note and the other Loan Documents. (b) As used
hereunder, the term "Charges" shall mean all fees, charges and/or any other
things of value, if any, contracted for, charged, taken, received or reserved by
Lender in connection with the transactions relating to this Note and the other
Loan Documents, which are treated as interest under applicable law. 17.
Procedural Obligations of Borrower. (a) In addition to the provisions of Section
12 above, Borrower hereby agrees that as a condition precedent to any claim
seeking usury penalties against Lender, Borrower will provide written notice to
Lender, advising Lender in reasonable detail of the nature and amount of the
violation, and Lender shall have sixty (60) days after receipt of such notice in
which to correct such usury violation, if any, by either refunding such excess
interest to Borrower or crediting such excess interest against this Note and/or
the Indebtedness then owing by Borrower to Lender. All calculations of the rate
of interest contracted for, charged, taken, reserved or received by Lender for
the use, forbearance or detention of any debt evidenced by this Note and/or any
other Loan Documents, that are made for the purpose of determining whether such
rate exceeds the Maximum Lawful Rate, shall be made, to the extent permitted by
applicable law, by amortizing, prorating, allocating and spreading, using the
actuarial method, all interest contracted for, charged, taken, reserved or
received by Lender throughout the full term of this Note and/or any other Loan
Documents (including any and all renewal and extension periods). (b) In no event
shall the provisions of Chapter 346 of the Texas Finance Code (which regulates
certain revolving credit loan accounts and revolving triparty accounts) apply to
this Note and/or any Indebtedness. (c) Not later than the sixty-first (61st) day
before the date Borrower files suit seeking penalties for Lender's violation of
the usury law (or not later than the time of Borrower filing a counterclaim in
an original action by Lender), Borrower is required to give Lender written
notice stating in reasonable detail the nature and amount of the violation.
Lender is then entitled to correct such violation within the sixty (60) day
period beginning with the date such notice is received. If the usury violation
is raised on a counterclaim, Lender can petition the court to abate the
proceedings for sixty (60) days to allow Lender to cure the violation. If Lender
timely corrects such violation, Lender will not be liable to Borrower for such
violation, except to reimburse Borrower for reasonable attorneys' fees in the
event the issue is raised by Borrower in a counterclaim. Lender is also not
liable to Borrower for a violation of the usury penalty statute if Lender gives
written notice to Borrower of Lender's usury violation before Borrower itself
gives written notice of the violation or files an action alleging the violation,
and provided Lender corrects such violation not later than the sixtieth (60th)
day after the date Lender actually discovered the violation that applies to the
Note and/or any of the Indebtedness. Notwithstanding anything to the contrary
contained herein or in any of the other Loan Documents, it is not the intention
of Lender to accelerate the maturity of any interest that has not accrued at the
time of such acceleration or to collect unearned interest at the time of such
acceleration. 18. Ceiling Election. To the extent that Lender is relying on
Chapter 303 of the Texas Finance Code to determine the Maximum Lawful Rate
payable on the Note and/or any other portion of the Multifamily Note Form 6010
Pagc4 Fannie Mac 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex1015multifamilynotevis005.jpg]
Indebtedness, Lender will utilize the weekly ceiling from time to time in effect
as provided in such Chapter 303, as amended. To the extent United States federal
law permits Lender to contract for, charge, take, receive or reserve a greater
amount of interest than under Texas law, Lender will rely on United States
federal law instead of such Chapter 303 for the purpose of detem1ining the
Maximum Lawful Rate. Additionally, to the extent pem1itted by applicable law now
or hereafter in effect, Lender may, at its option and from time to time, utilize
any other method of establishing the Maximum Lawful Rate under such Chapter 303
or under other applicable law by giving notice, if required, to Borrower as
provided by applicable law now or hereafter in effect. ATTACHED SCHEDULE. The
following Schedule is attached to this Note: D Schedule I Modifications to Note
IN WITNESS WHEREOF, Borrower has signed and delivered this Note under seal
(where applicable) or has caused this Note to be signed and delivered under seal
(where applicable) by its duly authorized representative. Where applicable law
so provides, Borrower intends that this Note shall be deemed to be signed and
delivered as a sealed instrument. [Remainder of Page Intentionally Blank]
Multifamily Note Form 6010 Page 5 Fannie Mac 12-17 © 2017 Fannie Mae



--------------------------------------------------------------------------------



 
[ex1015multifamilynotevis006.jpg]
BORRO\VER: STAR III VISTA RIDGE, LLC, a Delaware limited liability company By:
Steadfast Apmtment Advisor Ill, LLC, a Delaware limited liability company, its
Manager By: k':. J {f.ff- ~Name:K-~i iikel=-=-'IH-ating - Title: Treasurer
l\Iultifamily Note Form 6010 Pngc 6 Fannie l\htc 12-17 © 2017 Fnnnic i\lnc



--------------------------------------------------------------------------------



 
[ex1015multifamilynotevis007.jpg]
PAY TO THE ORDER OF FANNIE MAE, WITHOUT RECOURSE. PNC BANK, NATIONAL
ASSOCIATION, a national banking association Fannie Mae Commitment Number: 892248
l\Iultifamily Note Form 6010 Page7 Fannie I\'lnc 12-17 © 2017 Fannie ~Inc



--------------------------------------------------------------------------------



 